NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

SANTIAGO NAVARRO-BERNAL,                         No. 12-73476

               Petitioner,                       Agency No. A095-741-640

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Santiago Navarro-Bernal, a native and citizen of Mexico, petitions for

review of an order of the Board of Immigration Appeals (“BIA”) dismissing his

appeal from an immigration judge’s decision denying his applications for asylum,

withholding of removal, protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”), and cancellation of removal. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence the BIA’s factual determinations.

Donchev v. Mukasey, 553 F.3d 1206, 1213 (9th Cir. 2009). We deny in part and

dismiss in part the petition for review.

      Substantial evidence supports the BIA’s denial of Navarro-Bernal’s request

for withholding of removal because he failed to establish nexus to a statutorily

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An

alien’s desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground.”)

      Navarro-Bernal’s contention that the BIA ignored his country-conditions

evidence in evaluating his request for CAT protection is unavailing because the

record contains no indication that the BIA did not consider this evidence. See

Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000) (“[A]n alien

attempting to establish that the B[IA] . . . fail[ed] to consider relevant evidence

must overcome the presumption that it did review the evidence.”); see also Cole v.

Holder, 659 F.3d 762, 771 (9th Cir. 2011) (“When nothing in the record or the

[agency]’s decision indicates a failure to consider all the evidence, a ‘general

statement that [the agency] considered all the evidence before [it]’ may be

sufficient.” (citation omitted)).


                                           2                                       12-73476
      We lack jurisdiction to consider Navarro-Bernal’s current contention that his

California conviction carries a maximum possible sentence of only six months and

consequently does not bar him from eligibility for cancellation of removal, because

he failed to raise this argument before the BIA. See Tijani v. Holder, 628 F.3d

1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   12-73476